Citation Nr: 0808141	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  05-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for bilateral 
high frequency sensorineural hearing loss.  

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral tinnitus.  


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
denied a claim for an evaluation in excess of 0 percent 
disabling for bilateral high frequency sensorineural hearing 
loss, and granted a claim for service connection for PTSD, 
assigning a 10 percent evaluation, effective August 20, 2004.  
The Board notes that the RO increased the veteran's 10 
percent evaluation for PTSD to 50 percent in an April 2006 
supplemental statement of the case (SSOC).  Since the RO did 
not assign the maximum disability rating possible, the appeal 
for a higher evaluation remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board notes that the veteran was previously represented 
by the Disabled American Veterans.  However, he revoked the 
power of attorney for the Disabled American Veterans in a 
January 2006 statement.

The Board also notes that, in his January 2006 statement, the 
veteran indicated that he wished to be assigned a separate 
rating for major depression, secondary to PTSD.  The Board 
construes this statement as a claim for entitlement to 
service connection for major depression.  Therefore, this 
issue must be referred back to the RO for adjudication.  

The record reflects that the veteran submitted a sample Board 
decision regarding another appellant's claim for an increased 
rating for PTSD after the last adjudication of the matter in 
an April 2006 SSOC, without a waiver of agency of original 
jurisdiction adjudication.  Under 38 C.F.R. § 19.31, if the 
RO obtains pertinent evidence prior to certifying or 
transferring the case to the Board, it must issue a SSOC.  
The Board, however, does not find this evidence to be 
pertinent, in that it deals with a separate appellant's claim 
under different circumstances.  Therefore, the Board may 
proceed to adjudicate this claim on its merits. 

The issue of entitlement to an evaluation in excess of 10 
percent disabling for bilateral tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of anxiety, depression, 
difficulty establishing and maintaining effective 
relationships, impaired impulse control, and suicidal 
ideation. 

2.  The veteran's hearing acuity is no worse than Level I in 
the right ear and no worse than Level I in the left ear. 


CONCLUSIONS OF LAW 

1.  The criteria for an evaluation in excess of 50 percent 
disabling for PTSD have not been met.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for a compensable rating for a bilateral 
hearing loss disability are not met.  See 38 U.S.C.A. § 1155 
(West 2002) 38 C.F.R. §§ 4.85, 4.86 (2007). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

A September 2004 VCAA letter fully satisfied the duty to 
notify provisions elements 2, 3, and 4.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2007); 
Quartuccio, at 187; Pelegrini II.  In order to satisfy the 
first Pelegrini II element for an increased-compensation 
claim, section 5103(a) compliant notice must meet the 
following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, -- Vet. App. --, No. 05-0355, 2008 
WL 239951 (Jan. 30, 2008).  For the following reasons, the 
Board finds that any defects with regard to the Vazquez-
Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."). 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In September 2004, the RO sent the veteran a VCAA letter, 
which requested that the veteran provide evidence describing 
how his disabilities had worsened.  In addition, the veteran 
was questioned about his employment and daily life, in 
regards to his PTSD, during the course of the February 2006 
VA examination performed in association with this claim.  The 
veteran provided statements at this examination, in which he 
details the impact of his disability on his personal and 
social life.  At the April 2005 VA audiological examination, 
the veteran was asked to describe the greatest difficulty his 
hearing loss caused him.  The veteran provided statements at 
this examination describing his hearing loss and its current 
effects.  The Board finds that the notice given, the 
questions directly asked, and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disabilities had worsened and what impact that had 
on his employment and daily life.  As the Board finds veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran is 
service connected for PTSD and bilateral hearing loss.  As 
will be discussed below, the veteran's PTSD is rated under 
Diagnostic Code 9411, 38 C.F.R. 4.130 and the veteran's 
bilateral hearing loss is rated under 38 C.F.R. 4.85 and 38 
C.F.R. 4.86.  These are the only regulations used to rate 
these disabilities.  See id.  Entitlement to higher 
disability ratings would be satisfied by evidence 
demonstrating a noticeable worsening or increase in severity 
of the disabilities and the effects that worsening has on the 
claimant's employment and daily life.  See id.  The Board 
finds that no more specific notice is required of VA and that 
any error in not providing the rating criteria is harmless.  
See Vazquez-Flores.   While notification of the specific 
rating criteria was provided in the August 2005 statement of 
the case (SOC) not a specific preadjudicative notice letter, 
no useful purpose would be served in remanding this matter 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the veteran was 
not provided a notice letter that a disability rating would 
be determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
Board notes that the ratings schedule is the sole mechanism 
by which a veteran can be rated, excepting only referral for 
extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part 4 (2007).  Neither the 
Board nor the RO may disregard the schedule or assign ratings 
apart from those authorized by the Secretary and both must 
apply the relevant provisions.  Id.  As such, notice to the 
veteran that the rating schedule will be applied to the 
symptomatology of his disabilities has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran, and 
cannot be changed.  The Board finds that the error in the 
third element of Vazquez-Flores notice is not prejudicial.  
See Sanders, supra.   

As to the fourth element, the September 2004 letter did 
provide notice of the types of evidence, both lay and 
medical, including employment records, that could be 
submitted in support of his claims.  The Board finds that the 
fourth element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.   The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for increased ratings for the 
veteran's PTSD and bilateral hearing loss, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service, private, and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with a VA examination for his 
bilateral hearing loss in April 2005.  He was provided with a 
VA examination for his PTSD in February 2006.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
disabilities since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2007).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95.  These VA examination reports are 
thorough and consistent with contemporaneous VA treatment 
records.  The examinations in this case are adequate upon 
which to base decisions. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
the case of the veteran's claim for an evaluation in excess 
of 50 percent disabling for PTSD, the veteran timely appealed 
the rating initially assigned for the service-connected 
disability within one year of the notice of the establishment 
of service connection for it, VA must consider whether the 
veteran is entitled to "staged" ratings to compensate him for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  





1.  Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  



The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  

After a careful review of the record and for reasons and 
bases expressed immediately below, the Board finds that the 
currently assigned 50 percent evaluation adequately 
compensates the veteran for his PTSD.  A higher rating is not 
warranted. 

With specific regard to establishing and maintaining 
effective social relationships, the veteran reports that he 
does not like to be around people and prefers to be alone.  
See VA Medical Center (VAMC) treatment record, June 2005.  He 
is currently married.  Id.  He has 2 children with his 
current wife, and 2 grown children with another woman.  Id.  
The only people that he feels he can relate to are 2 Vietnam 
veterans he knows.  See VAMC treatment record, June 2005.  
With regard to establishing and maintaining effective work 
relationships, it is noted that the veteran is employed.  See 
VA examination report, February 2006.  He has worked to 
establish orphanages in Vietnam since the early 1990's.  Id.  
He spends the majority of his time in Vietnam.  Id.  His wife 
and children live in Ohio and do not return to Vietnam with 
him, due to his wife's health.  See VAMC treatment record, 
June 2005.  It has been noted that the veteran is not able to 
work a regular job.  See VA examination report, February 
2006.  

The veteran has been described as having severe depression 
and anxiety.  See VAMC treatment record, September 2005.  He 
has been noted on several occasions as not having suicidal or 
homicidal ideation.  See VAMC treatment records, August 2004, 
September 2005, November 2005.  However, he was noted most 
recently as being positive for suicidal and homicidal 
ideation at the February 2006 VA examination.  The evidence 
of record does not indicate that he suffers any panic attacks 
or continuous panic. 

In regards to the veteran's personal appearance and hygiene, 
he has been described as being appropriately dressed, with 
good grooming and hygiene.  See VAMC treatment record, August 
2004.  Again in 2005, he has been noted as being casually 
dressed, with no indication of poor grooming or hygiene.  See 
VAMC treatment record, September 2005 and November 2005. 

The Board acknowledges that the veteran appears to have 
impaired impulse control.  See VA examination report, 
February 2006; VAMC treatment record, June 2005.  He becomes 
easily angered by other people and avoids public places.  See 
VA examination report, February 2006.

In a November 2005 VAMC treatment record, the veteran was 
reported as being alert, with normal speech and coherent 
thoughts.  He was also described as having no hallucinations 
or delusions.  See VA examination report, February 2006; VAMC 
treatment record, November 2005.  VAMC treatment records from 
September 2005 and August 2004 support these findings.  The 
claims folder contain no evidence that the veteran has speech 
that is intermittently illogical, obscure, or irrelevant.  In 
addition, there is no evidence indicating that the veteran 
has spatial disorientation or obsessional rituals that 
interfere with routine activities. 

The Board concludes that the veteran's PTSD does not more 
nearly approximate the criteria for a 70 percent rating.  It 
is true that the file reflects that the veteran has 
difficulty adapting to stressful circumstances, impaired 
impulse control, and suicidal ideation.  However, his 
complaints of depression, difficulty establishing and 
maintaining effective relationships, and disturbances in mood 
and motivation are more in keeping with the criteria for a 50 
percent rating.  As mentioned above, the veteran does not 
have spatial disorientation; intermittently illogical, 
obscure, or irrelevant speech; obsessional rituals that 
interfere with routine activities; neglect of personal 
appearance and hygiene; or near continuous panic.  

In rendering this decision, the Board has taken into account 
that the veteran's GAF score was estimated to be a 44 in the 
February 2006 VA examination report, a 50 in a VAMC treatment 
record from November 2005, a 44 and a 45 in VAMC treatment 
records from September 2005, a 44 in a VAMC treatment record 
from July 2005, and a 65 a VAMC treatment record from 
November 2004.  According to the GAF scale, a range between 
41 to 50 indicates "serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  See 
DSM-IV at 47.  A range between 51 to 60 indicates "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  While the GAF 
score is only one factor of many that must be considered when 
evaluating the veteran's current disability, the Board finds 
that the symptoms yielding these scores are adequately 
evaluated under the veteran's current rating. 

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board acknowledges the veteran's contention that his PTSD 
is deserving of a higher rating.  See veteran's statement, 
January 2006.  The veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, or undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
severity of his disability are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007).

2.  Entitlement to a compensable evaluation for bilateral 
high frequency sensorineural hearing loss.  

The veteran's bilateral hearing loss disability has been 
rated as 0 percent disabling, effective April 1, 1992.  The 
veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2007).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  However, the test results discussed below do 
not meet the numerical criteria for such a rating.  Thus, the 
veteran's bilateral hearing loss is to be rated by the usual 
method. 

An April 2005 VA audiological summary report of examination 
for organic hearing loss reflects puretone thresholds as 
follows:


HERTZ



1000
2000
3000
4000
RIGHT
15
10
25
70
LEFT
20
15
40
75
The average decibel loss was 30 for the right ear and 37.5 
for the left ear.  Speech recognition ability was 100 percent 
for the right ear and 96 percent for the left ear.  This 
examination results in the assignment of a hearing acuity of 
Level I in the right ear and a hearing acuity of Level I in 
the left ear.  This warrants a noncompensable rating under 38 
C.F.R. § 4.85, and no higher. 

A September 2005 VA audiological summary report of 
examination for organic hearing loss reflects puretone 
thresholds as follows:


HERTZ



1000
2000
3000
4000
RIGHT
15
10
15
65
LEFT
10
5
20
70
The average decibel loss was 26.25 bilaterally.  Speech 
recognition ability was not recorded at this time.  However, 
the examiner noted that these puretone threshold results were 
consistent with the April 2005 audiological evaluation.  
Therefore, this examination gave no indication of an 
increased bilateral hearing loss.  

The veteran has claimed in various statements that his 
bilateral hearing loss warrants an increased evaluation.  His 
claim, however, hinges on a mechanical application of 
specifically defined regulatory standards.  Although the 
Board is mindful of the veteran's description of his hearing 
loss, regrettably, the Board is bound by the very precise 
nature of the laws governing evaluations of hearing loss 
disability.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

In sum, the Board concludes that the veteran's bilateral 
hearing loss disability does not warrant a compensable 
rating.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 
supra.  Assignment of staged ratings is not for application.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).


ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling for PTSD is denied. 

Entitlement to a compensable evaluation for bilateral high 
frequency sensorineural hearing loss is denied.  


REMAND

In the RO's May 2005 rating decision, the veteran's claim for 
an evaluation in excess of 10 percent disabling for his 
service-connected bilateral tinnitus was denied.  The veteran 
submitted a timely notice of disagreement (NOD) in January 
2006 indicating that he disagreed with his current 10 percent 
rating for bilateral tinnitus.  A SOC was never issued.  The 
claim must now be remanded to allow the RO to provide the 
veteran with an appropriate SOC on this issue.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  The issue will be returned to the Board after issuance 
of the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the veteran with a SOC as 
to the issue of entitlement to a 
rating in excess of 10 percent 
disabling for his service-
connected bilateral tinnitus.  
The veteran should be informed 
that he must file a timely and 
adequate substantive appeal in 
order to perfect an appeal of 
this issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2007).  If a timely 
substantive appeal is not filed, 
the claim should not be certified 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


